MEMORANDUM OPINION
No. 04-03-00574-CV
IN RE Johnnie Richard WELLS
Original Habeas Corpus Proceeding (1)
PER CURIAM
Sitting:	Sarah B. Duncan, Justice
		Karen Angelini, Justice
		Sandee Bryan Marion, Justice
Delivered and Filed:   October 8, 2003
RELIEF DENIED
	The court has considered the petition for writ of habeas corpus filed by relator on July 30, 2003,
and is of the opinion that relator is not entitled to the relief sought. See Tex. R. App. P. 52.8(a).
Accordingly, relator's petition for writ of habeas corpus is denied.
	No costs shall be assessed against relator because he is indigent.
	The clerk of this court is directed to transmit a copy of this opinion to the attorneys of record, the
trial court judge, and the trial court clerk.
								PER CURIAM
1.  This proceeding arises out of Cause No. 96-EM5-00608, in the 288th Judicial District Court, Bexar County,
Texas. At the time the petition was filed, relator was restrained pursuant to a capias issued by that court.